DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2,4-8, 10 (renumbered 1-7) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 10 is allowable over the prior art of record since the cited references in particular Akimoto et al. (US 2012/02935563), Shimomaki (US 2002/0057243), Takahara et al. (US 2007/0229447), Kato (US 10,453,403), taken alone or in combination do not teach or suggest a display method comprising “the second periods of the Xth frame period have only two of second periods, the two of the second periods are a first color holding period and a second color holding period, a first color of the first color holding period is a different color from a second color of the second color holding period, the first color holding period is longer than the second color holding period, the three of the first periods are a first color scanning period, a second color scanning period and a third color scanning period, the first first period is the first color scanning period, the second color scanning period is a next first color scanning period, the third color scanning period is a next second color scanning period, the first color scanning period overlaps the first color holding period, in the Xth frame period, a part of the first color holding period is between the first color scanning period and the second color scanning period, the second color scanning period does not overlap the second color holding period, in the Xth frame period, and the second color holding period is between the second color scanning period and the third color scanning period, in the Xth frame” along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627